Citation Nr: 1422186	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-43 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a respiratory condition, characterized as possible asthma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to August 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Virtual VA paperless claims processing system includes a transcript of the Veteran's October 2013 Board hearing and records of VA treatment and examination from July 2009 to October 2012.  The Veterans Benefit Management System does not include any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case to obtain adequate examinations.  At his October 2013 Board hearing the Veteran and his representative described the VA examinations provided in this matter and opined that they were not sufficient for adjudication of the Veteran's claims.  After review of the examination reports in the claims file the Board agrees that the Veteran should be provided new VA examinations and opinions, in the manner described in the action paragraphs below, as to his appealed claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.

Additionally, at his October 2013 Board hearing the Veteran described ongoing VA treatment for his claimed disabilities.  On remand, the AOJ should seek to obtain any potentially relevant and available records of medical treatment.

Not all documents referenced in the Veteran's July 2008 service department examination report are contained in the service treatment records associated with the claims file.  The AOJ must contact all necessary sources to obtain the Veteran's complete official military personnel file and all additional service treatment records, including records of service outpatient treatment, inpatient treatment, and psychiatric treatment.  The AOJ should also seek to obtain records of an incident of bronchitis during inactive duty training in 2006 as described in the July 2008 service department examination report.  38 U.S.C.A. § 5103A(a)-(c).
 
Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his facial skin, respiratory, and headache disabilities during the period from August 2008 to the present.  

After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include any records of VA treatment at the VA El Paso medical facility that have not been previously received into the claims file, to include any such records of treatment for the period from August 2008 to July 2009.  (It appears that only such records of treatment from October 2008 to February 2009 have been received).

The records sought should also include complete records of VA psychiatric hospitalization from August 6, 2009, to August 11, 2009 (summary records are in the claims file).

The records sought should additionally include all relevant records of VA treatment from May 2012 forward.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2.  Contact all necessary sources to obtain any additional records of service department medical treatment as described in the July 2008 service department examination report, including outpatient records, records of hospitalization, and records of psychiatric treatment, as well as those of treatment for bronchitis during inactive duty training in 2006. 

3.  Contact all necessary sources to obtain the Veteran's complete official military personnel file.

4.  Once all available relevant medical records have been received, provide the Veteran with an appropriate examination to determine the etiology of his skin disorder.  The entire claims file (i.e., both the paper and electronic claims file) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

First, the examiner must provide an opinion regarding the presence of current skin disorders, to include pseudofolliculitis barbae, the residual of pseudofolliculitis barbae, and any other skin disorder.  The examiner must provide an opinion regarding whether there has been any skin disorder during the period from August 2009 forward.

Second, for each diagnosed skin disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by the Veteran's military service, to include any disorder that was present from August 2009 forward, but has since resolved.

The examiner must address the following:  the Veteran's July 2008 service department examination report, photographs taken at the July 2012 VA examination, March 2010 and June 2010 VA records that indicate that the Veteran was prescribed triamcinolone acetonide for skin irritation, and the Veteran's lay statements.  The examiner must indicate the condition or conditions for which triamcinolone acetonide was prescribed by VA in March 2010 and June 2010.

Third, if the Veteran is found to have skin signs and symptoms but no known clinical diagnosis, the examiner should state this, and describe the condition.  Further, the examiner must provide an opinion regarding whether any skin signs and symptoms are undiagnosed illnesses or diagnosed medically unexplained chronic multisymptom illness, secondary to service in the Persian Gulf.

5.  Once all available relevant medical records have been received, provide the Veteran with an appropriate examination to determine the etiology of his respiratory disorder.  The entire claims file (i.e., both the paper and electronic claims file) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

First, the examiner must provide an opinion regarding the presence of current respiratory disorder, to include asthma.

Second, for each diagnosed respiratory disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by the Veteran's military service.

The examiner must address the following:  service treatment records to include records reflecting treatment in August 2006 for acute pharyngitis, in July 2006 for bronchitis, in January 2007 for bronchitis with wheezing, and the Veteran's July 2008 service discharge examination; VA pulmonary function testing conducted on August 20, 2012; and the Veteran's lay statements.

Third, if the Veteran is found to have respiratory signs and symptoms but no known clinical diagnosis, the examiner should state this, and describe the condition.  Further, the examiner must provide an opinion regarding whether any respiratory signs and symptoms are undiagnosed illnesses or diagnosed medically unexplained chronic multisymptom illness, secondary to service in the Persian Gulf.

6.  Once all available relevant medical records have been received, provide the Veteran with an appropriate examination to determine the etiology of his headaches disorder.  The entire claims file (i.e., both the paper and electronic claims file) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

First, the examiner must provide an opinion regarding the presence of current headache disorder, to include tension headaches.

Second, for each diagnosed headache disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by the Veteran's military service.

The examiner must review the following:  December 2006 service treatment records indicating that the Veteran had been assaulted resulting in pain and injuries to the head, neck, chest, and upper back, and experienced a contused head, neck, and back, to be treated with ice and Tylenol; the November 2009 VA examination diagnosis of tension headaches; private emergency room treatment for headaches in August 2010; and the Veteran's lay statements.

Third, for each diagnosed headache disorder, the examiner must indicate whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder is caused or chronically worsened by the Veteran's service-connected anxiety disorder.

Fourth, if the Veteran is found to have headache signs and symptoms but no known clinical diagnosis, the examiner should state this, and describe the condition.  Further, the examiner must provide an opinion regarding whether any respiratory signs and symptoms are undiagnosed illnesses or diagnosed medically unexplained chronic multisymptom illness, secondary to service in the Persian Gulf.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include consideration of whether the claimed disabilities may be manifestations of an undiagnosed illness or other qualifying chronic disability.  See 38 U.S.C.A. § 1117.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



